Citation Nr: 0814647	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO. 07-24 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for prostate cancer.

2. Entitlement to service connection for shingles.

3. Entitlement to an initial rating in excess of 10 for 
superficial perivascular psoriasiform dermatitis with focal 
perakeratosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
February 1966.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision by the RO.

In December 2007, the veteran had a hearing at the RO before 
the Veterans Law Judge whose name appears at the end of this 
decision.

The issue of entitlement to an initial rating in excess of 10 
percent for dermatitis is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Prostate cancer was first manifested many years after 
service, and the preponderance of the competent evidence of 
record shows that it is unrelated thereto.

2. Shingles was first manifested many years after service, 
and the preponderance of the competent evidence of record 
shows that it is unrelated thereto.


CONCLUSIONS OF LAW

1. Prostate cancer is not the result of disease or injury 
incurred in or aggravated by service, nor may it be presumed 
to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103, 5103A (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2007).

2. Shingles are not the result of disease or injury incurred 
in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims 
of entitlement to service connection for prostate cancer and 
for shingles. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a veteran 
of the information and evidence not of record that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103; 38 
CFR § 3.159(b)(1). As part of that notice, VA must inform the 
veteran of the information and evidence he is expected to 
provide, as well as the information and evidence VA will seek 
to obtain on his behalf. In addition, VA must advise a 
veteran to provide any additional evidence in his possession 
that pertains to the claim. See 38 U.S.C.A. § 5103; 38 CFR § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The notice must be provided to a veteran before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see 
also, Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the notice are not 
prejudicial to the veteran. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson,  21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121.

In August 2005, the RO provided timely notice to the veteran 
regarding the information and evidence necessary to 
substantiate service connection claims, as well as specifying 
the information and evidence to be submitted by him, the 
information and evidence to be obtained by VA, and the need 
for him to advise VA of or submit any further evidence that 
pertained to his claims.

In March 2006, the RO also notified the veteran of the manner 
in which it assigned disability evaluations and effective 
dates if service connection was granted for a particular 
disability. Dingess. 

In accordance with VA's duty to assist under 38 U.S.C.A. 
§ 5103, 5103A and 38 C.F.R. § 3.159, obtained are the 
veteran's service medical records; records from private 
health care providers, reflecting the veteran's treatment 
from January 1981 through December 1999; VA records and 
reports, reflecting the veteran's treatment from October 1998 
through June 2006; and the report of a May 2006 VA 
examination. Following the December 2007 hearing, the 
undersigned Veteran's Law Judge held the record open for 60 
days so that the veteran could submit still-additional 
evidence in support of his claim. However, the veteran did 
not submit any further evidence. 

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of 
information and evidence necessary to support his claims of 
service connection. Indeed, it appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder. He has not identified any 
outstanding evidence, which could be used to support either 
of his claims. As such, the record has been fully developed, 
and it is difficult to discern what additional guidance VA 
could provide to the veteran regarding what further evidence 
he should submit to substantiate his claim. Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Therefore, 
further action is unnecessary in order to meet VA's statutory 
duty to assist the veteran in the development of his claim of 
entitlement to service connection for prostate cancer and his 
claim of entitlement to service connection for shingles. See, 
e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(development that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). Accordingly, the Board will 
proceed to the merits of the appeal. 

Analysis

The veteran seeks service connection for prostate cancer and 
for shingles. He contends that his prostate cancer is 
primarily the result of his exposure to Agent Orange in 
service and that his shingles are proximately due to or 
aggravated by his service-connected dermatitis. Therefore, he 
maintains that he should receive compensation for each of 
those disabilities.

The veteran's contentions notwithstanding, there is no 
competent evidence on file that the veteran's prostate cancer 
is in any way related to service or that the veteran 
currently has shingles. Absent such evidence, service 
connection is not warranted.

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service. See Cuevas v. Principi, 3 Vet. App. 
542 (1992). Service connection may, however, be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
For certain disabilities, such as carcinoma, service 
connection may be presumed when such disability is shown to a 
degree of 10 percent or more within one year of the veteran's 
discharge from service. 38 U.S.C.A. § 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309. Such a presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307. 

Service connection may also be granted when the evidence 
shows that a particular disability is proximately due to or 
the result of a disability for which service connection has 
already been established. 38 C.F.R. § 3.310(a). Moreover, any 
increase in the severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected. Id.

Prostate Cancer

The veteran's service medical records, including the reports 
of his service entrance and separation examinations, are 
negative for any complaints or clinical findings of prostate 
cancer. Such disease was first manifested in early 1999 by 
abnormal laboratory tests and a biopsy confirmed the 
diagnosis. However, there is no competent evidence of record 
that such disability is directly related to service. 
Therefore, service connection for prostate cancer is not 
warranted on a direct basis.

Although prostate cancer was not manifested in service or 
during the year following his discharge, the veteran contends 
that it is the result of his exposure to Agent Orange in 
service. Despite those contentions, however, the competent 
evidence of record does not show that he ever had such 
exposure.

Congress has given the VA the authority to presumptively 
service connect exposure to herbicides, such as Agent Orange, 
used in the Vietnam War to certain health effects of Vietnam 
veterans. 38 C.F.R. § 3.309(e). Such health effects include 
prostate cancer. Veterans who were otherwise exposed to such 
herbicides may also take advantage of those presumptive 
health effects. However, unlike Vietnam veterans, they are 
required to prove that they were, in fact, exposed to 
herbicides during their military service. That is , they do 
not have the benefit of a presumption of exposure as do 
Vietnam veterans. 38 C.F.R. § 3.306(a)(6)(iii).



In August 2005, the veteran reported that he had made several 
trips to Vietnam in 1963 and 1964. However, there is no 
competent evidence on file to substantiate those reports. The 
veteran's separation record (DD Form 214 is negative in that 
regard, and further development of the record, including an 
inquiry to the National Personnel Records Center, revealed no 
evidence that the veteran had ever served in Vietnam. Absent 
such evidence, the veteran cannot avail himself of the 
presumptive considerations of Agent Orange exposure which are 
accorded Vietnam veterans.

Nevertheless, the veteran maintains that he was exposed to 
containers of chemicals during the performance of his duties 
as a warehouseman in service. Although he has suggested that 
they contained Agent Orange or other herbicides, he has not 
submitted competent evidence to support those suggestions. 
For example, during his hearing before the undersigned 
Veterans Law Judge, he acknowledged that he did not really 
know the contents of those containers, and he has not 
otherwise identified a time in service when he was exposed to 
herbicides. 

Since the veteran is unable to support his claims of exposure 
to Agent Orange through service in Vietnam or otherwise, he 
cannot meet the criteria for service connection on a 
presumptive basis. Indeed, the only reports to the contrary 
come from the veteran. As a layman, however, he is only 
qualified to report on matters which are capable of lay 
observation. He is not qualified to render opinions which 
require medical expertise, such as the diagnosis or cause of 
a particular disability. 38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). Therefore, his 
opinion, without more, cannot be considered competent 
evidence of service connection. Absent such evidence, service 
connection for prostate cancer is denied.





Shingles

The veteran also seeks service connection for shingles. 
However, he does not contend, and the evidence does not show, 
that such disability is directly related to service. Rather, 
he contends that it is primarily the result of his service-
connected dermatitis. Therefore, he maintains that service 
connection is warranted on a secondary basis. 38 C.F.R. 
§ 3.310. 

However, the record does not contain a diagnosis of 
shingles. It is well-settled that the law limits entitlement 
for service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability 
- the first prong of a successful claim of service 
connection.  In the absence of proof of a present 
disability, there is no valid claim presented.  See Brammer 
v. Derwinski,  3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).   Absent the requisite 
diagnosis, the veteran cannot meet the criteria for service 
connection on any basis. As noted above, veteran is not 
medically qualified to render a diagnosis, nor to provide an 
opinion linking any disorder to military service. Espiritu. 
Accordingly, service connection is denied.


ORDER

Service connection for prostate cancer is denied.

Service connection for shingles is denied.


REMAND

The veteran seeks an initial rating in excess of 10 percent 
for superficial perivascular psoriasiform dermatitis with 
focal perakeratosis (hereinafter referred to as dermatitis). 
After reviewing the record, the Board finds that an 
additional examination is warranted to determine the level of 
impairment caused by that disorder. Accordingly, remand is 
warranted.

In May 2006, VA examined the veteran to determine the extent 
of the veteran's service-connected dermatitis. The examiner 
found that such disability primarily affected the veteran's 
legs thighs and back and noted that the manifestations 
included discoloration and signs of excoriation. However, 
photographs were not taken in conjunction with the 
examination.

In June 2006, the veteran's longtime VA physician suggested 
that the veteran's service-connected dermatitis was more 
widespread than noted on the VA examination. In addition to 
the legs, he reported involvement of the veteran's elbows, 
face, and groin. 

More extensive involvement of the veteran's dermatitis could 
warrant consideration under additional criteria in the rating 
schedule. The veteran's dermatitis is currently evaluated 
under the criteria in 38 C.F.R. § 4.118, Diagnostic Code 
7806. However, that diagnostic code suggests that in the 
alternative, dermatitis may be rated as disfigurement of the 
head, face, or neck (Diagnostic Code 7800) or scars 
(Diagnostic Codes 7801, 7802, 7803, 7804, or 7805).

Although the alternative criteria for rating dermatitis was 
noted in the Statement of the Case, there is no indication 
that such criteria was considered in rating the veteran's 
dermatitis. 

In light of the foregoing, further development of the record 
is warranted prior to further consideration by the Board. 
Accordingly, the case is remanded for the following actions.

1. Schedule the veteran for a 
dermatologic examination to determine the 
extent of impairment due to his service-
connected dermatitis. All indicated tests 
and studies must be performed, and color 
photographs must be taken. Any indicated 
consultations must also be scheduled. 

The claims folder, and a copy of this 
remand, must be made available to the 
examiner for review in conjunction with 
the examination, and the examiner must 
acknowledge receipt and review of these 
materials in any report generated as a 
result of this remand.

The examiner must identify the 
manifestations of the veteran's service-
connected superficial perivascular 
psoriasiform dermatitis with focal 
perakeratosis and distinguish them from 
any other skin disorder found to be 
present. 

The examiner must identify all areas of 
the body affected by the veteran's 
dermatitis and report the percentage of 
the entire body affected, as well as the 
percentage of the exposed area of the 
body affected.

The examiner must report any therapy 
necessary for the treatment of the 
veteran's dermatitis since May 2005, 
e.g., topical therapy only and/or the use 
of corticosteroids or other 
immunosuppressive drugs. 

If the veteran has required therapy since 
May 2005, the examiner must identify the 
duration of each type of therapy, e.g., 
less than six weeks, more than six weeks, 
or constant or near constant.

If the veteran's dermatitis affects his 
head face or neck, the examiner must also 
report the following: 

a) Whether or not the dermatitis is 
associated with attachment to or 
damage to any underlying structures; 

b) Whether or not there is visible 
palpable tissue loss; 

c) Whether or not, the surface 
contour of the affected area(s) is 
elevated or depressed on palpation; 

d) Whether or not, the skin is hypo-
or hyper-pigmented in an area 
exceeding six square inches (39 sq. 
cm.); 

e) Whether or not the skin texture 
is abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. 
cm.); 

f) Whether or not there is 
underlying soft tissue missing in an 
area exceeding six square inches (39 
sq. cm.); and/or, 

g) Whether or not the skin is 
indurated and inflexible in an area 
exceeding six square inches (39 sq. 
cm.). 

If the veteran's dermatitis affects areas 
other than his head face or neck, the 
examiner must report , whether or not 
there is underlying soft tissue damage or 
whether or not the dermatitis causes 
limited motion. If there is underlying 
soft tissue damage or associated 
limitation of motion, the examiner must 
report the size of the affected area or 
areas, e.g., an area or areas exceeding 6 
square inches (39 sq. cm.); an area or 
areas exceeding 12 square inches (77 
sq.cm.); an area or areas exceeding 
72 square inches (465 sq. cm.); or an 
area or areas exceeding 144 square inches 
(929 sq. cm.). The examiner must also 
identify the parts affected by limitation 
of motion.

If the dermatitis is not associated with 
underlying soft tissue damage or 
limitation of motion, the examiner must 
nevertheless report whether the affected 
area or areas exceeds 144 square inches 
(929 sq. cm.).
The examiner must also report whether or 
not any of the areas affected by 
dermatitis are unstable, that is whether 
or not there is frequent loss of covering 
of skin.

The examiner must also report whether or 
not any of the areas affected by 
dermatitis are painful on examination. 

2. When all of the actions requested in 
part 1 have been completed, undertake any 
other indicated development, if deemed by 
the RO/AMC to be appropriate under the 
law. Then readjudicate the issue of 
entitlement to an initial rating in 
excess of 10 percent for the veteran's 
service-connected dermatitis. In so 
doing, ensure consideration under all 
applicable/potentially applicable rating 
criteria, including, but not limited to, 
that applicable to rating eczema 
(38 C.F.R. § 4.118, Diagnostic Code 
7806); that applicable to rating 
disfigurement of the head, face, or neck 
(38 C.F.R. § 4.118, Diagnostic Code 
7800); or those diagnostic codes 
applicable to rating scars (38 C.F.R. 
§ 4.118, Diagnostic Code Diagnostic Codes 
7801, 7802, 7803, 7804, or 7805).

If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond. 
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. 

The veteran need take no action unless he is notified to do 
so. It must be emphasized, however, that the veteran has the 
right to submit any additional evidence and/or argument on 
the matters the Board has remanded to the RO. Kutscherousky 
v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


